Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Kendall on January 20th, 2022.
The application has been amended as follows: 
15. (Currently Amended) A method for reduced interaction medical imaging, the method comprising: 
	capturing, with a three-dimensional camera, surface data representing an outer surface of a patient; 
	generating, by a processor, a synthetic topogram from the surface data, wherein the synthetic topogram includes uncertainty measures calculated as a function of a range of possible error values during generation; 
	generating, by dose modulation software, one or more scan parameters from the synthetic topogram without performing an additional scan using a machine trained network trained to obtain a generalized probability distribution of the scan parameters; 
	initiating a scan by a CT scanner with the one or more scan parameters; 
	adjusting, during the scan, the one or more scan parameters as a function of acquired scan data during the scan; and 
	outputting a radiology report after completing the scan.  
16. (Cancelled)
17. (Cancelled)
15, wherein adjusting the scan comprises: adjusting the scan parameters constrained by the range of error values.  
19. (Currently Amended) The method of claim 15, further comprising: registering, by the processor, the surface data to a patient model as a function of a prior scan; wherein the synthetic topogram is generated from the registered surface data.  
20. (Currently Amended) The method of claim 15, wherein outputting the radiology report comprises generating the radiology report using a machine trained model trained to classify one or more pathologies in a CT image.

The following is an examiner’s statement of reasons for allowance: The claims requires the use of a machine learned network to estimate scan parameters with uncertainty measures by obtaining a probability distribution, which is neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. Relevant prior art does disclose estimating and determining scan parameters through machine learning, the prior art does not disclose that these scan parameters are chosen from a generalized probability distribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-8, 10-15, 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: see above Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668     
/VU LE/Supervisory Patent Examiner, Art Unit 2668